Case 1:19-cr-00059-LO Document 247 Filed 07/26/21 Page 1 of 1 PagelD# 2725

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA Filed with the Classified
Information Security Officer

 

Alexandria Division

Date 7 a [tad

UNITED STATES OF AMERICA Case No. 1:19-CR-59
Vv. The Honorable Liam O’ Grady
DANIEL EVERETTE HALE, Sentencing: July 27, 2021
Defendant.

 

GOVERNMENT’S CLASSIFIED REPLY TO DEFENSE POSITION ON SENTENCING

Filed with the Classified Information Security Officer.
Respectfully submitted,

Raj Parekh
Acting United States Attorney

Date: July 26, 2021 By: /s/
Gordon Kromberg

Alexander P. Berrang
Assistant United States Attorneys
United States Attorney’s Office
Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, Virginia 22314
(703) 299-3700
Gordon.Kromberg@usdoj.gov
Alexander.P.Berrang@usdoj.gov

By: /s/
Heather M. Schmidt
Senior Trial Attorney
National Security Division
United States Department of Justice
950 Pennsylvania Ave., NW
Washington, D.C. 20530
Tel.: (202) 233-2132
Fax: (202) 233-2146
Heather.Schmidt@usdoj.gov

 
